Case 2:16-cv-13753-AJT-APP
            Case: 19-1169 Document:
                           ECF No. 86
                                    20-1
                                       filed Filed:
                                             04/12/19
                                                    04/12/2019
                                                         PageID.587
                                                                 Page:Page
                                                                       1   1 of 2                      (1 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                    Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                  www.ca6.uscourts.gov




                                                  Filed: April 12, 2019


Ms. Kathryn Bruner James
Goodman & Hurwitz
1394 E. Jefferson Avenue
Detroit, MI 48207

Mr. Austin Curtis Raines
Office of the Attorney General
of Michigan
P.O. Box 30754
Lansing, MI 48909

                     Re: Case No. 19-1169, Scott Witzke v. Russ Marlan, et al
                         Originating Case No. : 2:16-cv-13753

Dear Sir or Madam,

   The Court issued the enclosed (Order/Opinion) today in this case.

                                                  Sincerely yours,

                                                  s/Connie A. Weiskittel
                                                  Mediation Administrator

cc: Mr. David J. Weaver

Enclosure

No mandate to issue
Case 2:16-cv-13753-AJT-APP
            Case: 19-1169 Document:
                           ECF No. 86
                                    20-2
                                       filed Filed:
                                             04/12/19
                                                    04/12/2019
                                                         PageID.588
                                                                 Page:Page
                                                                       1   2 of 2            (2 of 2)



                                         Case No. 19-1169

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER



SCOTT ANDREW WITZKE

              Plaintiff - Appellee

v.

RUSS MARLAN, et al.

              Defendants

and

EBONY M. PULLINS-GOVANTES

              Defendant - Appellant



     In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

parties' stipulation to dismiss,

     It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

of Appellate Procedure.

                                                  ENTERED PURSUANT TO RULE 33,
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


Issued: April 12, 2019
                                                  ___________________________________
